—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Orange-town, dated October 20, 1999, which, after a hearing, denied the petitioner’s application for area variances, the appeal is from an order of the Supreme Court, Rockland County (Kelly, J.), entered April 26, 2000, which granted the petition, annulled the determination, and remitted the matter to the Zoning Board of Appeals of the Town of Orangetown for further proceedings.
*555Ordered that on the Court’s own motion, the notice of appeal is deemed an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is reversed, on the law, with costs, the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
The determination of the Zoning Board of Appeals of the Town of Orangetown should not have been disturbed, as it was not illegal, arbitrary and capricious, or an abuse of discretion (see, Matter of Sasso v Osgood, 86 NY2d 374; Matter of Fuhst v Foley, 45 NY2d 441; Matter of Cowan v Kern, 41 NY2d 591, 598; Matter of Sadler v Zoning Bd. of Appeals, 240 AD2d 505).
The petitioner’s remaining contention is without merit. Krausman, J. P., S. Miller, Schmidt and Adams, JJ., concur.